 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MERYL POMPONIO,                                   No. 2:19-cv-1568 DB
12                       Plaintiff,
13           v.                                         ORDER
14    VICTOR RAMOS NUNES, et al.,
15                       Defendants.
16

17          Each of the parties in the above-captioned case has consented to proceed before a United

18   States Magistrate Judge. See U.S.C. § 636(c). Accordingly, this matter has been reassigned to

19   the undersigned for all purposes. (ECF No. 14.)

20          Defendants have filed an answer to plaintiff’s complaint. (ECF Nos. 6 & 11.) Pursuant to

21   the provisions of Rule 16 of the Federal Rules of Civil Procedure, IT IS ORDERED that:

22          1. A Status (Pretrial Scheduling) Conference is set for Friday, February 7, 2020, at

23   10:00 a.m., at the United States District Court, 501 I Street, Sacramento, California, in

24   Courtroom No. 27, before the undersigned.

25          2. All parties are required to appear at the Status Conference, either by counsel or, if

26   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

27   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the

28   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours

                                                       1
 1   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

 2   cellphone.

 3          3. Plaintiff shall file and serve a status report on or before January 24, 2020, and

 4   defendants shall file and serve a status report on or before January 31, 2020. Each party’s status

 5   report shall address all of the following matters:

 6                  a.      Progress of service of process;
 7
                    b.      Possible joinder of additional parties;
 8
                    c.      Possible amendment of the pleadings;
 9
                    d.      Jurisdiction and venue;
10

11                  e.      Anticipated motions and the scheduling thereof;

12                  f.      Anticipated discovery and the scheduling thereof, including disclosure of
                            expert witnesses;
13
                    g.      Future proceedings, including the setting of appropriate cut-off dates for
14                          discovery and for law and motion, and the scheduling of a final pretrial
15                          conference and trial;

16                  h.      Modification of standard pretrial procedures specified by the rules due to
                            the relative simplicity or complexity of the action;
17
                    i.      Whether the case is related to any other case, including matters in
18                          bankruptcy;
19
                    j.      Whether the parties will stipulate to the magistrate judge assigned to this
20                          matter acting as settlement judge, waiving any disqualification by virtue of
                            her so acting, or whether they prefer to have a Settlement Conference
21                          before another magistrate judge; and
22
                    k.      Any other matters that may aid in the just and expeditious disposition of
23                          this action.

24          4. The parties are cautioned that failure to file a status report or failure to appear at the

25   status conference may result in an order imposing an appropriate sanction. See Local Rules 110

26   and 183.

27   DATED: December 16, 2019                       /s/ DEBORAH BARNES
                                                     UNITED STATES MAGISTRATE JUDGE
28

                                                          2
